INSITE VISION INCORPORATED


AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

The following constitutes the provisions of the InSite Vision Incorporated
Amended and Restated Employee Stock Purchase Plan (as it may be amended or
restated from time to time, the “Plan”). This version of the Plan is effective
October 15, 2007 and applies to Offering Periods under the Plan commencing on or
after that date. For Offering Periods commencing prior to that date, refer to
the version of the Plan as in effect for the applicable Offering Period.


1. PURPOSE

The purpose of this Plan is to assist Eligible Employees in acquiring a stock
ownership interest in the Corporation, at a favorable price and upon favorable
terms, pursuant to a plan which is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code. This Plan is also intended to
encourage Eligible Employees to remain in the employ of the Corporation or a
Participating Subsidiary and to provide them with an additional incentive to
advance the best interests of the Corporation.


2. DEFINITIONS

Capitalized terms used herein which are not otherwise defined shall have the
following meanings.

“Account” means the bookkeeping account maintained by the Corporation, or by a
recordkeeper on behalf of the Corporation, for a Participant pursuant to Section
7(a).

“Board” means the Board of Directors of the Corporation.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Commission” means the U.S. Securities and Exchange Commission.

“Committee” means the committee appointed by the Board to administer this Plan
pursuant to Section 12.

“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation, and such other securities or property as may become the subject of
Purchase Rights pursuant to an adjustment made under Section 17.

“Compensation” means an Eligible Employee’s regular basic earnings, any amounts
contributed as salary reduction contributions to a plan qualifying under Section
401(k), 125 or 129 of the Code, and all overtime payments, bonuses, commissions,
profit-sharing distributions and other incentive-type payments. Any other form
of remuneration is excluded from Compensation, including (but not limited to)
the following: all contributions (other than to a plan qualifying under Section
401(k), 125 or 129 of the Code) made by the Corporation and its Subsidiaries for
such individual’s benefit under any employee benefit or welfare plan now or
hereafter established, moving or relocation allowances, car allowances, imputed
income (including income attributable to cars or life insurance), taxable fringe
benefits, and similar items.

“Contributions” means the bookkeeping amounts credited to the Account of a
Participant pursuant to this Plan, equal to the amount of Compensation that the
Participant has elected to contribute for the purchase of Common Stock under and
in accordance with this Plan.

“Corporation” means InSite Vision Incorporated, a Delaware corporation, and its
successors.

“Effective Date” means April 1, 1994, the original effective date of this Plan.
This amendment and restatement of the Plan is effective as of the date first set
forth above.

“Eligible Employee” means any employee of the Corporation, or of any Subsidiary
which has been designated in writing by the Committee as a “Participating
Subsidiary.” Notwithstanding the foregoing, “Eligible Employee” shall not
include any employee:

B-1

--------------------------------------------------------------------------------

(a) who has not completed at least six (6) months of continuous employment with
the Corporation or a Subsidiary;

(b) whose customary employment is for not more than five months in a calendar
year; or

(c) whose customary employment is for twenty (20) hours or less per week.

“Enrollment Form” means the written agreement filed by an Eligible Employee with
the Corporation pursuant to Section 6 to participate in this Plan.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time.

“Fair Market Value” on any date means:

(a) if the Common Stock is listed or admitted to trade on a national securities
exchange, the closing price of a share of Common Stock on the Composite Tape, as
published in The Wall Street Journal, or reported by such other source as the
Committee deems reliable, of the principal national securities exchange on which
such stock is so listed or admitted to trade, on such date, or, if there is no
trading of the Common Stock on such date, then the closing price of a share of
Common Stock as quoted on such Composite Tape and as published in The Wall
Street Journal or reported by such other source as the Committee deems reliable
on the next preceding date on which there was trading in the shares of Common
Stock; or

(b) in the absence of market or exchange data required to determine Fair Market
Value pursuant to the foregoing, the value as established by the Committee as of
the relevant time for purposes of this Plan.

“Grant Date,” with respect to an Offering Period, means the first day of that
Offering Period.

“Individual Limit” has the meaning given to such term in Section 4(b).

“New Purchase Date” has the meaning given to such term in Section 18.

“Offering Period” means a period of time with respect to which Purchase Rights
are granted under the Plan, the time and duration of which shall be established
by the Committee in accordance with Section 5.

“Parent” means any corporation (other than the Corporation) in an unbroken chain
of corporations ending with the Corporation in which each corporation (other
than the Corporation) owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one or more of the other corporations in
the chain.

“Participant” means an Eligible Employee who has elected to participate in this
Plan and who has filed a valid and effective Enrollment Form to make
Contributions pursuant to Section 6.

“Participating Subsidiary” shall have the meaning given to such term in Section
19(c).

“Plan” has the meaning set forth in the preamble.

“Purchase Date,” with respect to a Purchase Period, means the last day of that
Purchase Period.

“Purchase Period” means one or more periods during an Offering Period, the
duration of which shall be established by the Committee in accordance with
Section 5 hereof, during which payroll deductions are accumulated for purposes
of purchasing Common Stock under the Plan on each Purchase Date.

“Purchase Price” means the per share purchase price of a Purchase Right as
determined in accordance with Section 8(b).

“Purchase Right” means the right to acquire shares of Common Stock granted to a
Participant pursuant to Section 8.

“Share Limit” shall have the meaning set forth in Section 4(a).

B-2

--------------------------------------------------------------------------------

“Subsidiary” means any corporation (other than the Corporation) in an unbroken
chain of corporations (beginning with the Corporation) in which each corporation
(other than the last corporation) owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in the chain.


3. ELIGIBILITY

Any person employed as an Eligible Employee as of a Grant Date shall be eligible
to participate in this Plan for the Offering Period beginning on that Grant
Date, subject to the Eligible Employee satisfying the requirements of Section 6.


4. STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

(a) Aggregate Share Limit. Subject to the provisions of Section 17, the capital
stock that may be delivered under this Plan will be shares of the Corporation’s
authorized but unissued Common Stock and any of its shares of Common Stock held
as treasury shares. Subject to adjustments pursuant to Section 17, the maximum
number of shares of Common Stock that may be delivered pursuant to Purchase
Rights granted under this Plan on or after October 15, 2007 (the “Share Limit”)
is equal to 696,161 shares of Common Stock.

In addition, subject to adjustments pursuant to Section 17, the Share Limit
shall automatically increase on January 1 of each calendar year during the term
of this Plan, commencing with January 1, 2008, by an amount equal to the lesser
of (i) one-half of one percent (0.5%) of the total number of shares of Common
Stock issued and outstanding on December 31 of the immediately preceding
calendar year, (ii) 125,000 shares of Common Stock or (iii) such number of
shares of Common Stock as may be established by the Board.

(b) Individual Share Limit. The maximum number of shares of Common Stock that
any one individual may acquire on any particular Purchase Date is 10,000,
subject to adjustments pursuant to Section 17 (the “Individual Limit”). The
Committee may amend the Individual Limit, effective no earlier than the first
Offering Period commencing after the adoption of such amendment, without
stockholder approval.

(c) Shares Not Actually Delivered. Shares that are subject to or underlie
Purchase Rights, which for any reason are cancelled or terminated, are
forfeited, fail to vest, or for any other reason are not paid or delivered under
this Plan shall again, except to the extent prohibited by law, be available for
subsequent Purchase Rights under this Plan.


5. OFFERING PERIODS; PURCHASE PERIODS

During the term of this Plan, the Corporation will grant Purchase Rights to
purchase shares of Common Stock in each Offering Period to all Participants in
that Offering Period. The Committee shall determine from time to time, subject
to the requirements of Section 423 of the Code, when Offering Periods will
commence during the term of this Plan and shall establish the number and
duration of Purchase Period(s) that may occur during an Offering Period, and the
Purchase Date(s) for such Offering Period, which determinations shall be
effective no later than the first Offering Period that commences after they are
made by the Committee; provided, however, that an Offering Period may not be
less than three months in duration or may not exceed 27 months in duration. To
the extent consistent with Section 423 of the Code, the Committee may provide
for a new Offering Period to commence prior to the termination of one or more
preceding Offering Periods. Offering Periods shall continue until this Plan is
terminated in accordance with Section 18 or 19, or, if earlier, until no shares
of Common Stock remain available for Purchase Rights pursuant to Section 4.


6. PARTICIPATION

(a) Enrollment. An Eligible Employee may become a Participant in this Plan by
completing an Enrollment Form on a form approved by and in a manner prescribed
by the Committee (or its delegate). To become effective, an Enrollment Form must
be signed by the Eligible Employee and be filed with the Corporation at the time
specified by the Committee, but in all cases prior to the start of the

B-3

--------------------------------------------------------------------------------

Offering Period with respect to which it is to become effective, and must set
forth a whole percentage (or, if the Committee so provides, a stated amount) of
the Eligible Employee’s Compensation to be credited to the Participant’s Account
as Contributions each pay period.

(b) Enrollment Limits. A Participant may participate in only one Offering Period
at a time. A Participant who wishes to enroll in a new Offering Period must
withdraw from the current Offering Period in which he or she is then
participating pursuant to Section 7(d) and must also enroll in the new Offering
Period pursuant to this Section 6 prior to the start of that Offering Period.

(c) Early Termination of Offering Period. If, during an Offering Period that
includes more than one Purchase Period, the Fair Market Value determined as of a
Purchase Date within such Offering Period is lower than the Fair Market Value
determined as of the Grant Date of such Offering Period, then the participation
of all Participants in that Offering Period shall automatically terminate on
that Purchase Date immediately following the exercise of outstanding Purchase
Rights on that date, and such Participants shall automatically be enrolled in a
new Offering Period commencing immediately following such Purchase Date. In such
event, each of such Participants shall be deemed for purposes of this Plan (i)
to have elected to participate in such new Offering Period, and (ii) to have
authorized the same payroll deduction for such new Offering Period as was in
effect for such Participant immediately prior to the Purchase Date.

(d) Contribution Limits. Notwithstanding the foregoing, a Participant may not
elect to contribute less than one percent (1%) nor more than ten percent (10%)
(or such other limit as the Committee may establish prior to the start of the
applicable Offering Period) of his or her Compensation during any one pay period
as Plan Contributions. The Committee also may prescribe other limits, rules or
procedures for Contributions.

(e) Content and Duration of Enrollment Forms. Enrollment Forms shall contain the
Eligible Employee’s authorization and consent to the Corporation’s withholding
from his or her Compensation the amount of his or her Contributions. An Eligible
Employee’s Enrollment Form, and his or her participation election and
withholding consent thereon, shall remain valid for all Offering Periods until
(1) the Eligible Employee’s participation terminates pursuant to the terms
hereof, (2) the Eligible Employee files a new Enrollment Form that becomes
effective, or (3) the Committee requires that a new Enrollment Form be executed
and filed with the Corporation.


7. METHOD OF PAYMENT OF CONTRIBUTIONS

(a) Participation Accounts. The Corporation shall maintain on its books, or
cause to be maintained by a recordkeeper, an Account in the name of each
Participant. The percentage of Compensation elected to be applied as
Contributions by a Participant shall be deducted from such Participant’s
Compensation on each payday during the period for payroll deductions set forth
below and such payroll deductions shall be credited to that Participant’s
Account as soon as administratively practicable after such date. A Participant
may not make any additional payments to his or her Account. A Participant’s
Account shall be reduced by any amounts used to pay the Purchase Price of shares
acquired, or by any other amounts distributed pursuant to the terms hereof.

(b) Payroll Deductions. Subject to such other rules as the Committee may adopt,
payroll deductions with respect to an Offering Period shall occur on each payday
that occurs during the Offering Period, unless sooner terminated by the
Participant as provided in Section 7(d) or until his or her participation
terminates pursuant to Section 11.

(c) Changes in Contribution Elections. A Participant may discontinue, increase,
or decrease the level of his or her Contributions (within the Plan limits) by
completing and filing with the Corporation, on such terms as the Committee (or
its delegate) may prescribe, a new Enrollment Form which indicates such
election. Subject to any other timing requirements that the Committee may
impose, an election pursuant to this Section 7(c) shall be effective with the
first Offering Period that commences after the Corporation’s receipt of such
election; provided, however, that a Participant may elect to decrease (but not
increase) the level of his or her Contributions (within the Plan limits) twice
during any Offering Period by completing and filing with the Corporation a new
Enrollment Form, which

B-4

--------------------------------------------------------------------------------

shall be effective as soon as administratively practicable following the
Corporation’s receipt of such election. Except as contemplated by the foregoing
proviso or in Section 7(d), changes in Contribution levels may not take effect
during an Offering Period. Other modifications or suspensions of Enrollment
Forms are not permitted.

(d) Withdrawal During an Offering Period. A Participant may withdraw from, and
terminate his or her Contributions during, an Offering Period by completing and
filing with the Corporation, in such form and on such terms as the Committee (or
its delegate) may prescribe, a written withdrawal election form which shall be
signed by the Participant. Such withdrawal shall be effective as soon as
administratively practicable after its receipt by the Corporation; provided,
however, that a withdrawal election must be received by the Committee not less
than ten (10) days before a scheduled Purchase Date (or such earlier deadline
that the Committee may reasonably require to process the withdrawal prior to the
applicable Purchase Date) to be effective with respect to such Purchase Date. If
a Participant elects to withdraw from the Plan pursuant to this Section 7(d),
such Participant’s Account shall be paid to him or her in cash, and such
Participant’s Purchase Rights and participation in the Plan shall automatically
terminate as of the date of such withdrawal. Partial withdrawals of Accounts are
not permitted.

(e) Leaves of Absence. During leaves of absence approved by the Corporation or a
Participating Subsidiary and meeting the requirements of Regulation Section
1.421-1(h)(2) under the Code, a Participant may continue participation in this
Plan by cash payments to the Corporation on his or her normal paydays equal to
the reduction in his Plan Contributions caused by his or her leave.


8. GRANT OF PURCHASE RIGHT

(a) Grant Date; Number of Shares. On the Grant Date of each Offering Period,
each Eligible Employee who is a Participant during that Offering Period shall be
granted a Purchase Right to purchase a number of shares of Common Stock. The
Purchase Right shall be exercised on each Purchase Date occurring within that
Offering Period. The number of shares of Common Stock subject to the Purchase
Right shall be determined by dividing the Participant’s Account balance as of
the applicable Purchase Date by the Purchase Price, subject to the limits of
Section 8(c).

(b) Purchase Price. The Committee shall establish the method for determining the
Purchase Price per share of the shares subject to a Purchase Right for an
Offering Period prior to the start of that Offering Period in accordance with
this Section 8(b). The Committee may provide prior to the start of an Offering
Period that the Purchase Price for that Offering Period shall be determined by
applying a discount amount (not to exceed 15%) to either (1) the Fair Market
Value of a share of Common Stock on the Grant Date of that Offering Period, or
(2) the Fair Market Value of a share of Common Stock on the applicable Purchase
Date during that Offering Period, or (3) the lesser of the Fair Market Value of
a share of Common Stock on the Grant Date of that Offering Period or the Fair
Market Value of a share of Common Stock on the applicable Purchase Date during
that Offering Period. Notwithstanding anything to the contrary in the preceding
provisions of this Section 8(b), in no event shall the Purchase Price per share
be less than the par value of a share of Common Stock.

(c) Limits on Share Purchases. Notwithstanding anything else contained herein,
the maximum number of shares subject to a Purchase Right for a Purchase Period
shall be subject to the Individual Limit in effect on the Grant Date of the
Offering Period in which such Purchase Period occurs (subject to adjustment
pursuant to Section 17) and any person who is otherwise an Eligible Employee
shall not be granted any Purchase Right (or any Purchase Right granted shall be
subject to compliance with the following limitations) or other right to purchase
shares under this Plan to the extent:

(1) it would, if exercised, cause the person to own stock (within the meaning of
Section 423(b)(3) of the Code) possessing 5% or more of the total combined
voting power or value of all classes of stock of the Corporation, or of any
Parent, or of any Subsidiary; or

(2) such Purchase Right causes such individual to have rights to purchase stock
under this Plan and any other plan of the Corporation, any Parent, or any
Subsidiary which is qualified under

B-5

--------------------------------------------------------------------------------

Section 423 of the Code which accrue at a rate which exceeds $25,000 of the fair
market value of the stock of the Corporation, of any Parent, or of any
Subsidiary (determined at the time the right to purchase such stock is granted,
before giving effect to any discounted purchase price under any such plan) for
each calendar year in which such right is outstanding at any time.

For purposes of the foregoing, a right to purchase stock accrues when it first
become exercisable during the calendar year. In determining whether the stock
ownership of an Eligible Employee equals or exceeds the 5% limit set forth
above, the rules of Section 424(d) of the Code (relating to attribution of stock
ownership) shall apply, and stock which the Eligible Employee may purchase under
outstanding Purchase Rights shall be treated as stock owned by the Eligible
Employee.


9. EXERCISE OF PURCHASE RIGHT

(a) Purchase of Shares. Unless a Participant withdraws pursuant to Section 7(d)
or the Participant’s Plan participation is terminated as provided in Section 11,
his or her Purchase Right for the purchase of shares shall be exercised
automatically on each Purchase Date during the Offering Period in which the
Participant participates, without any further action on the Participant’s part,
and the maximum number of whole shares of Common Stock subject to such Purchase
Right (subject to the limits of Section 8(c)) shall be purchased at the Purchase
Price with the balance of such Participant’s Account.

(b) Account Balance Remaining After Purchase. If any amount which is not
sufficient to purchase a whole share remains in a Participant’s Account after
the exercise of his or her Purchase Right on the applicable Purchase Date (other
than the last Purchase Date that occurs during an Offering Period): (1) such
amount shall be credited to such Participant’s Account for the next Purchase
Period, if he or she is then a Participant; or (2) if such Participant is not a
Participant in the next Purchase Period, or if the Committee so elects, such
amount shall be refunded to such Participant as soon as administratively
practicable after such date. If any amount which is not sufficient to purchase a
whole share remains in a Participant’s Account after the exercise of his or her
Purchase Right on the last Purchase Date of an Offering Period, such amount
shall be refunded to such Participant as soon as administratively practicable
after such date. If the Share Limit of Section 4(a) is reached, any amount that
remains in a Participant’s Account after the exercise of his or her Purchase
Right on the applicable Purchase Date to purchase the number of shares that he
or she is allocated shall be refunded to the Participant as soon as
administratively practicable after such date. If any amount which exceeds the
limits of Section 8(c) remains in a Participant’s Account after the exercise of
his or her Purchase Right on the applicable Purchase Date, such amount shall be
refunded to the Participant as soon as administratively practicable after such
date.


10. DELIVERY OF SHARES

As soon as administratively practicable after each Purchase Date of each
Offering Period, the Corporation shall, in its discretion, either deliver to
each Participant a certificate representing the shares of Common Stock purchased
upon exercise of his or her Purchase Right, provide for the crediting of such
shares in book entry form in the name of the Participant, or provide for an
alternative arrangement for the delivery of such shares to a broker or
recordkeeping service for the benefit of the Participant. In the event the
Corporation is required to obtain from any commission or agency authority to
issue any such certificate or otherwise deliver such shares, the Corporation
will seek to obtain such authority. If the Corporation is unable to obtain from
any such commission or agency authority which counsel for the Corporation deems
necessary for the lawful issuance of any such certificate or other delivery of
such shares, or if for any other reason the Corporation cannot issue or deliver
shares of Common Stock and satisfy Section 21, the Corporation shall be relieved
from liability to any Participant except that the Corporation shall return to
each Participant to whom such shares cannot be issued or delivered the amount of
the balance credited to his or her Account that would have otherwise been used
for the purchase of such shares.


11. TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

(a) General. Except as provided in Section 11(b) below, if a Participant ceases
to be an Eligible Employee for any reason (including, without limitation, due to
the Participant’s death, disability,

B-6

--------------------------------------------------------------------------------

quit, resignation or retirement, or due to a layoff or other termination of
employment with or without cause), at any time prior to the last day of an
Offering Period in which he or she participates, such Participant may elect, at
any time prior to the last ten (10) days preceding the next Purchase Date to
occur following the termination, on a form and in a manner prescribed by the
Committee (or its delegate), that: (1) the Participant’s Account be refunded to
such Participant (or, in the event of the Participant’s death, to the person or
persons entitled thereto under Section 13) in cash as soon as administratively
practicable after the time the Participant ceased to be an Eligible Employee, in
which case such Participant’s Purchase Right and participation in the Plan shall
automatically terminate as of such time, or (2) Contributions previously
credited to the Participant’s Account for that Offering Period shall be used to
exercise the Participant’s Purchase Right as of the first Purchase Date that
occurs following the Participant’s cessation of Eligible Employee status in
accordance with Section 9, at which time the Participant’s Purchase Right and
participation in the Plan shall automatically terminate. If no such election is
made by the Participant, the Participant’s Account shall be paid to him or her
(or, in the event of the Participant’s death, to the person or persons entitled
thereto under Section 13) in cash as soon as administratively practicable
following the first Purchase Date that occurs following the Participant’s
cessation of Eligible Employee status, and such Participant’s Purchase Right and
participation in the Plan shall automatically terminate as of the time that the
Participant ceased to be an Eligible Employee.

(b) Leave. If, during an Offering Period, a Participant commences a sick leave,
military leave, or other leave of absence approved by the Corporation or a
Participating Subsidiary, and the leave meets the requirements of Treasury
Regulation Section 1.421-1(h)(2) and the Participant is on such leave as of the
next applicable Purchase Date, such Participant’s Contributions shall cease
(subject to Section 7(d)), and the Contributions previously credited to the
Participant’s Account for that Offering Period shall be used to exercise the
Participant’s Purchase Right as of the next applicable Purchase Date in
accordance with Section 9 (unless the Participant makes a timely withdrawal
election in accordance with Section 7(d), in which case such Participant’s
Account shall be paid to him or her in cash in accordance with such section).

(c) Re-Enrollment. A Participant’s termination from Plan participation precludes
the Participant from again participating in this Plan during that Offering
Period. However, such termination shall not have any effect upon his or her
ability to participate in any succeeding Offering Period, provided that the
applicable eligibility and participation requirements are again then met. A
Participant’s termination from Plan participation shall be deemed to be a
revocation of that Participant’s Enrollment Form and such Participant must file
a new Enrollment Form to resume Plan participation in any succeeding Offering
Period.

(d) Change in Subsidiary Status. For purposes of this Plan, if a Subsidiary
ceases to be a Subsidiary, each person employed by that Subsidiary will be
deemed to have terminated employment for purposes of this Plan, unless the
person continues as an employee of the Corporation or another Subsidiary.


12. ADMINISTRATION

(a) The Committee. The Board shall appoint the Committee, which shall be
composed of not less than two members of the Board. The Board may, at any time,
increase or decrease the number of members of the Committee, may remove from
membership on the Committee all or any portion of its members, and may appoint
such person or persons as it desires to fill any vacancy existing on the
Committee, whether caused by removal, resignation, or otherwise. The Board may
also, at any time, assume the administration of all or a part of this Plan, in
which case references (or relevant references in the event the Board assumes the
administration of only certain aspects of this Plan) to the “Committee” shall be
deemed to be references to the Board. Action of the Committee with respect to
this Plan shall be taken pursuant to a majority vote or by the unanimous written
consent of its members. No member of the Committee shall be entitled to act on
or decide any matter relating solely to himself or herself or solely to any of
his or her rights or benefits under this Plan.

B-7

--------------------------------------------------------------------------------

(b) Powers and Duties of the Committee. Subject to the express provisions of
this Plan, the Committee shall supervise and administer this Plan and shall have
the full authority and discretion: (1) to construe and interpret this Plan and
any agreements defining the rights and obligations of the Corporation, any
Subsidiary, and Participants under this Plan; (2) to further define the terms
used in this Plan; (3) to prescribe, amend and rescind rules and regulations
relating to the administration of this Plan; and (4) to make all other
determinations and take such other action as contemplated by this Plan or as may
be necessary or advisable for the administration of this Plan or the
effectuation of its purposes.

(c) Sub-Plans. The Committee has discretion to adopt any rules regarding
administration of this Plan to conform to local laws. Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, payment of
interest and handling of stock certificates which vary according to local
requirements. The Committee has the authority to suspend or limit participation
in this Plan by employees of any particular Subsidiary for any reason, including
administrative or economic reasons. The Committee may also adopt rules,
procedures or sub-plans applicable to particular Subsidiaries or locations,
which sub-plans may be designed to be outside the scope of Section 423 of the
Code.

(d) Decisions of the Committee Are Binding. Any action taken by, or inaction of,
the Corporation, any Subsidiary, the Board or the Committee relating or pursuant
to this Plan and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons.

(e) Indemnification. Neither the Board nor any Committee, nor any member thereof
or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with this Plan, and all such persons shall be entitled to
indemnification and reimbursement by the Corporation in respect of any claim,
loss, damage or expense (including, without limitation, attorneys’ fees) arising
or resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.

(f) Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Corporation. No director, officer or agent of the Corporation or any
Participating Subsidiary shall be liable for any such action or determination
taken or made or omitted in good faith.

(g) Delegation. The Committee may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or a
Subsidiary.


13. DESIGNATION OF BENEFICIARY

If the Committee permits beneficiary designations with respect to this Plan,
then each Participant may file, on a form and in a manner prescribed by the
Committee (or its delegate), a written designation of a beneficiary who is to
receive any shares or cash from or with respect to such Participant’s Account
under this Plan in the event of such Participant’s death. If a Participant is
married and the designated beneficiary is not solely his or her spouse, spousal
consent shall be required for such designation to be effective unless it is
established (to the satisfaction of the Committee or its delegate) that there is
no spouse or that the spouse cannot be located. The Committee may rely on the
last designation of a beneficiary filed by a Participant in accordance with this
Plan. Beneficiary designations may be changed by the Participant (and his or her
spouse, if required) at any time on forms provided and in the manner prescribed
by the Committee (or its delegate).

If a Participant dies with no validly designated beneficiary under this Plan who
is living at the time of such Participant’s death (or in the event the Committee
does not permit beneficiary designations under this Plan), the Corporation shall
deliver all shares and/or cash payable pursuant to the terms hereof to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed, the Corporation, in its
discretion, may deliver such shares and/or cash to the spouse or to any

B-8

--------------------------------------------------------------------------------

one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Corporation, then to such other person as
the Corporation may designate.

If a Participant’s death occurs before the end of a Purchase Period or
subsequent to the end of a Purchase Period but prior to the delivery to him or
her or for his or her benefit of any shares deliverable under the terms of this
Plan, and the Corporation has notice of the Participant’s death, then any shares
purchased for that Purchase Period and any remaining balance of such
Participant’s Account shall be paid to such beneficiary (or such other person
entitled to such payment pursuant to this Section 13). If the Committee permits
beneficiary designations with respect to this Plan, any such designation shall
have no effect with respect to shares purchased and actually delivered (or
credited, as the case may be) to or for the benefit of the Participant.


14. TRANSFERABILITY

Neither Contributions credited to a Participant’s Account nor any Purchase
Rights or rights with respect to the exercise of Purchase Rights or right to
receive shares under this Plan may be anticipated, alienated, encumbered,
assigned, transferred, pledged or otherwise disposed of in any way (other than
by will, the laws of descent and distribution, or as provided in Section 13) by
the Participant. Any such attempt at anticipation, alienation, encumbrance,
assignment, transfer, pledge or other disposition shall be without effect and
all amounts shall be paid and all shares shall be delivered in accordance with
the provisions of this Plan. Amounts payable or shares deliverable pursuant to
this Plan shall be paid or delivered only to (or credited in the name of, as the
case may be) the Participant or, in the event of the Participant’s death, the
Participant’s beneficiary pursuant to Section 13.


15. USE OF FUNDS; INTEREST

All Contributions received or held by the Corporation under this Plan will be
included in the general assets of the Corporation and may be used for any
corporate purpose. Notwithstanding anything else contained herein to the
contrary, no interest will be paid to any Participant or credited to his or her
Account under this Plan (in respect of Account balances, refunds of Account
balances, or otherwise). Amounts payable under this Plan shall be payable in
shares of Common Stock or from the general assets of the Corporation and, except
for any shares that may be reserved on the books of the Corporation for issuance
with respect to this Plan, no special or separate reserve, fund or deposit shall
be made to assure payment of amounts that may be due with respect to this Plan.


16. REPORTS

Statements shall be provided to Participants as soon as administratively
practicable following each Purchase Date. Each Participant’s statement shall set
forth, as of such Purchase Date, that Participant’s Account balance immediately
prior to the exercise of his or her Purchase Right, the Purchase Price, the
number of whole shares purchased and his or her remaining Account balance, if
any.


17. ADJUSTMENTS OF AND CHANGES IN THE STOCK

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend), or reverse stock
split; any merger, combination, consolidation, or other reorganization;
split-up, spin-off, or any similar extraordinary dividend distribution in
respect of the Common Stock (whether in the form of securities or property); any
exchange of Common Stock or other securities of the Corporation, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
or a sale of substantially all the assets of the Corporation as an entirety
occurs; then the Committee shall equitably and proportionately adjust (1) the
number and type of shares or the number and type of other securities that
thereafter may be made the subject of Purchase Rights (including the specific
maxima and numbers of shares set forth elsewhere in this Plan), (2) the number,
amount and type of shares (or other securities or property) subject to any or
all outstanding Purchase Rights, (3) the Purchase Price of any or all
outstanding Purchase Rights, and/or (4) the securities, cash or other property
deliverable upon exercise of any outstanding Purchase Rights, in each case to
the extent necessary to preserve (but not increase) the level of incentives
intended by this Plan and the then-outstanding Purchase Rights.

B-9

--------------------------------------------------------------------------------

Upon the occurrence of any event described in the preceding paragraph, or any
other event in which the Corporation does not survive (or does not survive as a
public company in respect of its Common Stock); then the Committee may make
provision for a cash payment or for the substitution or exchange of any or all
outstanding Purchase Rights for cash, securities or property to be delivered to
the holders of any or all outstanding Purchase Rights based upon the
distribution or consideration payable to holders of the Common Stock upon or in
respect of such event.

The Committee may adopt such valuation methodologies for outstanding Purchase
Rights as it deems reasonable in the event of a cash or property settlement and,
without limitation on other methodologies, may base such settlement solely upon
the excess (if any) of the amount payable upon or in respect of such event over
the Purchase Price of the Purchase Right.

In any of such events, the Committee may take such action sufficiently prior to
such event to the extent that the Committee deems the action necessary to permit
the Participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally.


18. POSSIBLE EARLY TERMINATION OF PLAN AND PURCHASE RIGHTS

Upon a dissolution or liquidation of the Corporation, or any other event
described in Section 17 that the Corporation does not survive or does not
survive as a publicly-traded company in respect of its Common Stock, as the case
may be, and the Committee does not make provision for a cash payment or for the
substitution or exchange of outstanding Purchase Rights in accordance with
Section 17, then each Offering Period then in progress shall be shortened and a
new Purchase Date shall be established by the Committee (the “New Purchase
Date”), as of which date the Plan and any Offering Period then in progress will
terminate. The New Purchase Date shall be on or before the date of the
consummation of the transaction and the Committee shall notify each Participant
in writing at least ten (10) days prior to the New Purchase Date that the
Purchase Date for his or her outstanding Purchase Rights has been changed to the
New Purchase Date and that his or her Purchase Rights will be exercised
automatically on the New Purchase Date, unless prior to such date he or she has
withdrawn from the Offering Period in accordance with Section 7(d). The Purchase
Price on the New Purchase Date shall be determined as provided in Section 8(b),
and, if applicable, the New Purchase Date shall be treated as the “Purchase
Date” for purposes of determining such Purchase Price.


19. TERM OF PLAN; AMENDMENT OR TERMINATION

(a) Effective Date; Termination. Subject to Section 19(b), this Plan shall
become effective as of the Effective Date. No new Offering Periods shall
commence on or after August 8, 2017 and this Plan shall terminate as of the
Purchase Date on or immediately following such date unless sooner terminated
pursuant to Section 18 or this Section 19. In the event that all of the shares
of Common Stock made available under this Plan are subscribed prior to the
expiration of this Plan, this Plan shall terminate at the end of that Offering
Period (or Purchase Period, as applicable) and the shares available shall be
allocated for purchase by Participants in that Offering Period (or Purchase
Period, as applicable) on a pro-rata basis determined with respect to
Participants’ Account balances.

(b) Board Amendment Authority. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part and
without notice. Stockholder approval for any amendment or modification shall not
be required, except to the extent required by law or applicable stock exchange
rules, or required under Section 423 of the Code in order to preserve the
intended tax consequences of this Plan. No Purchase Rights may be granted during
any suspension of this Plan or after the termination of this Plan, but the
Committee will retain jurisdiction as to Purchase Rights then outstanding in
accordance with the terms of this Plan. No amendment, modification, or
termination pursuant to this Section 19(b) shall, without written consent of the
Participant, affect in any manner materially adverse to the Participant any
rights or benefits of such Participant or obligations of the Corporation under
any Purchase Right granted under this Plan prior to the effective date of such
change. Changes contemplated by Section 17 or Section 18 shall not be deemed to
constitute changes or amendments requiring Participant consent.

B-10

--------------------------------------------------------------------------------

(c) Certain Additional Committee Authority. Notwithstanding the amendment
provisions of Section 19(b) and without limiting the Board’s authority
thereunder and without limiting the Committee’s authority pursuant to any other
provision of this Plan, the Committee shall have the right (1) to designate from
time to time the Subsidiaries whose employees may be eligible to participate in
this Plan (including, without limitation, any Subsidiary that may first become
such after the date stockholders first approved this Plan) (each a
“Participating Subsidiary”), and (2) to change the service and other
qualification requirements set forth under the definition of Eligible Employee
in Section 2 (subject to the requirements of Section 423(b) of the Code and
applicable rules and regulations thereunder). Any such change shall not take
effect earlier than the first Offering Period that starts on or after the
effective date of such change. Any such change shall not require stockholder
approval.


20. NOTICES

All notices or other communications by a Participant to the Corporation
contemplated by this Plan shall be deemed to have been duly given when received
in the form and manner specified by the Committee (or its delegate) at the
location, or by the person, designated by the Committee (or its delegate) for
that purpose.


21. CONDITIONS UPON ISSUANCE OF SHARES

This Plan, the granting of Purchase Rights under this Plan and the offer,
issuance and delivery of shares of Common Stock are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities laws) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. The
person acquiring any securities under this Plan will, if requested by the
Corporation and as a condition precedent to the exercise of his or her Purchase
Right, provide such assurances and representations to the Corporation as the
Committee may deem necessary or desirable to assure compliance with all
applicable legal requirements.


22. PLAN CONSTRUCTION

(a) Section 16. It is the intent of the Corporation that transactions involving
Purchase Rights under this Plan (other than “Discretionary Transactions” as that
term is defined in Rule 16b-3(b)(1) promulgated by the Commission under Section
16 of the Exchange Act, to the extent there are any Discretionary Transactions
under this Plan), in the case of Participants who are or may be subject to the
prohibitions of Section 16 of the Exchange Act, satisfy the requirements for
exemption under Rule 16b-3(c) promulgated by the Commission under Section 16 of
the Exchange Act to the maximum extent possible. Notwithstanding the foregoing,
the Corporation shall have no liability to any Participant for Section 16
consequences of Purchase Rights or other events with respect to this Plan.

(b) Section 423. This Plan and Purchase Rights are intended to qualify under
Section 423 of the Code. Accordingly, all Participants are to have the same
rights and privileges (within the meaning of Section 423(b)(5) of the Code)
under this Plan, subject to differences in Compensation among Participants and
subject to the Contribution and share limits of this Plan.

(c) Interpretation. If any provision of this Plan or of any Purchase Right would
otherwise frustrate or conflict with the intents expressed above, that provision
to the extent possible shall be interpreted so as to avoid such conflict. If the
conflict remains irreconcilable, the Committee may disregard the provision if it
concludes that to do so furthers the interest of the Corporation and is
consistent with the purposes of this Plan as to such persons in the
circumstances.


23. EMPLOYEES’ RIGHTS

(a) No Employment Rights. Nothing in this Plan (or in any Enrollment Form or
other document related to this Plan) will confer upon any Eligible Employee or
Participant any right to continue in the employ or other service of the
Corporation or any Subsidiary, constitute any contract or agreement of
employment or other service or effect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or any
Subsidiary to change such person’s compensation or other benefits or to
terminate his or her employment or other service, with or

B-11

--------------------------------------------------------------------------------

without cause. Nothing contained in this Section 23(a), however, is intended to
adversely affect any express independent right of any such person under a
separate employment or service contract other than an Enrollment Form.

(b) No Rights to Assets of the Company. No Participant or other person will have
any right, title or interest in any fund or in any specific asset (including
shares of Common Stock) of the Corporation or any Subsidiary by reason of any
Purchase Right hereunder. Neither the provisions of this Plan (or of any
Enrollment Form or other document related to this Plan), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan will create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Corporation or any Subsidiary and any Participant,
Beneficiary or other person. To the extent that a Participant, Beneficiary or
other person acquires a right to receive payment pursuant to this Plan, such
right will be no greater than the right of any unsecured general creditor of the
Corporation.

(c) No Stockholder Rights. A Participant will not be entitled to any privilege
of stock ownership as to any shares of Common Stock not actually delivered to
and held of record by the Participant. No adjustment will be made for dividends
or other rights as a stockholder for which a record date is prior to such date
of delivery.


24. MISCELLANEOUS

(a) Governing Law. This Plan, the Purchase Rights, Enrollment Forms and other
documents related to this Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

(b) Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

(c) Captions and Headings. Captions and headings are given to the sections of
this Plan solely as a convenience to facilitate reference. Such captions and
headings shall not be deemed in any way material or relevant to the construction
of interpretation of this Plan or any provision hereof.

(d) No Effect on Other Plans or Corporate Authority. The adoption of this Plan
shall not affect any other Corporation or Subsidiary compensation or incentive
plans in effect. Nothing in this Plan will limit or be deemed to limit the
authority of the Board or Committee (1) to establish any other forms of
incentives or compensation for employees of the Corporation or any Subsidiary
(with or without reference to the Common Stock), or (2) to grant or assume
Purchase Rights (outside the scope of and in addition to those contemplated by
this Plan) in connection with any proper corporate purpose; to the extent
consistent with any other plan or authority. Benefits received by a Participant
under a Purchase Right granted pursuant to this Plan shall not be deemed a part
of the Participant’s compensation for purposes of the determination of benefits
under any other employee welfare or benefit plans or arrangements, if any,
provided by the Corporation or any Subsidiary, except where the Committee or the
Board (or the Board of Directors of the Subsidiary that sponsors such plan or
arrangement, as applicable) expressly otherwise provides or authorizes in
writing.


25. TAX WITHHOLDING

Notwithstanding anything else contained in this Plan herein to the contrary, the
Corporation may deduct from a Participant’s Account balance as of any Purchase
Date, before the exercise of the Participant’s Purchase Right is given effect on
such date, the amount of taxes (if any) which the Corporation reasonably
determines it or any Subsidiary may be required to withhold with respect to such
exercise. In such event, the maximum number of whole shares subject to such
Purchase Right (subject to the other limits set forth in this Plan) shall be
purchased at the Purchase Price with the balance of the Participant’s Account
(after reduction for the tax withholding amount).

Should the Corporation for any reason be unable, or elect not to, satisfy its or
any Subsidiary’s tax withholding obligations in the manner described in the
preceding paragraph with respect to a Participant’s exercise of a Purchase
Right, or should the Corporation or any Subsidiary reasonably determine that it
or an affiliated entity has a tax withholding obligation with respect to a
disposition of shares acquired pursuant to the exercise of a Purchase Right
prior to satisfaction of the holding period requirements of Section

B-12

--------------------------------------------------------------------------------

423 of the Code, the Corporation or Subsidiary, as the case may be, shall have
the right at its Purchase Right to (1) require the Participant to pay or provide
for payment of the amount of any taxes which the Corporation or Subsidiary
reasonably determines that it or any affiliate is required to withhold with
respect to such event or (2) deduct from any amount otherwise payable to or for
the account of the Participant the amount of any taxes which the Corporation or
Subsidiary reasonably determines that it or any affiliate is required to
withhold with respect to such event.


26. NOTICE OF SALE

Any person who has acquired shares under this Plan shall give prompt written
notice to the Corporation of any sale or other transfer of the shares if such
sale or transfer occurs (1) within the two-year period after the Grant Date of
the Offering Period with respect to which such shares were acquired, or (2)
within the twelve-month period after the applicable Purchase Date of the
Offering Period with respect to which such shares were acquired.

B-13

--------------------------------------------------------------------------------